Citation Nr: 9900786	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  95-11 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for chronic 
obstructive pulmonary disease, currently evaluated as 10 
percent disabling.  

2.  Entitlement to an increased rating for temporomandibular 
joint syndrome, currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased (compensable) rating for 
status postoperative right pneumothorax.

4.  Entitlement to an increased rating for mitral valve 
prolapse, currently evaluated as 10 percent disabling.  

5.  Entitlement to an increased (compensable) rating for 
status postoperative aortic thromboendarterectomy with 
aortofemoral bypass grafting.

6.  Entitlement to an increased rating for chronic migratory 
polyarthralgias with lupus factor, currently evaluated as 10 
percent disabling.  

7.  Entitlement to an increased rating for residuals of 
cerebral vascular accidents, with mild left upper extremity 
weakness (previously evaluated as right parietal syndrome 
with cerebral emboli), currently evaluated as 20 percent 
disabling.

8.  Entitlement to an increased rating for residuals of 
cerebral vascular accidents, with mild left lower extremity 
weakness (previously evaluated as right parietal syndrome 
with cerebral emboli), currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from August 1975 to 
July 1985.  

A perfected appeal to the Board of Veterans Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from an August 1994 rating action 
which denied the veterans increased rating claims for 
chronic obstructive pulmonary disease (COPD), 
temporomandibular joint syndrome, and status postoperative 
right pneumothorax, all evaluated as noncompensable from July 
1985; and mitral valve prolapse, and right parietal syndrome 
with cerebral emboli, evaluated as 10 percent disabling from 
July 1985; and status postoperative aortic 
thromboendarterectomy with aortofemoral bypass grafting, 
evaluated as noncompensable from November 1993.  An NOD was 
filed in March 1995, and an SOC issued that same month.  Also 
in March 1995, the veteran filed a substantive appeal.

In a subsequent February 1997 rating action, the RO granted 
an increased rating for COPD and for temporomandibular joint 
syndrome, to 10 percent, effective from August 1993.  The RO 
also granted an increased rating for residuals of cerebral 
vascular accidents, with mild left upper extremity weakness 
(previously evaluated as right parietal syndrome with 
cerebral emboli), to 20 percent disabling from August 1993, 
and granted an increased rating for residuals of cerebral 
vascular accidents, with mild left lower extremity weakness 
(previously evaluated as right parietal syndrome with 
cerebral emboli), evaluated as 10 percent disabling from 
August 1993.  A Supplemental SOC was issued that same month.  

The Board will address the issue of chronic migratory 
polyarthralgias with lupus factor in the Remand section of 
this decision.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran essentially contends that the current disability 
evaluations for COPD; temporomandibular joint syndrome; 
status postoperative right pneumothorax; mitral valve 
prolapse; status postoperative aortic thromboendarterectomy 
with aortofemoral bypass grafting; residuals of cerebral 
vascular accidents, with mild left upper extremity weakness, 
and mild left lower extremity weakness, are not correct.  The 
veteran asserts that the assigned ratings do not reflect the 
severity of the residuals he currently experiences from these 
disabilities.  





DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
the pertinent evidence and material of record in the 
veteran's claims file.  Based on its review of the relevant 
evidence in this matter, and for the following reasons and 
bases, it is the decision of the Board that the preponderance 
of the evidence is against increased ratings for COPD; 
temporomandibular joint syndrome; status postoperative right 
pneumothorax; mitral valve prolapse; status postoperative 
aortic thromboendarterectomy with aortofemoral bypass 
grafting; and residuals of cerebral vascular accidents, with 
mild left upper extremity weakness, and mild left lower 
extremity weakness. 


FINDINGS OF FACT

1.  Pulmonary function testing revealed an FEV-1 score of 79 
percent of the predicted normal value, with an FEV-1/FVC 
score of 89 percent.  

2.  The evidence of record does not indicate any degree of 
impairment of motion and/or loss of masticatory function.  

3.  The veterans right pneumothorax, mitral valve prolapse, 
and aortic thromboendarterectomy with aortofemoral bypass 
grafting are currently asymptomatic.

4.  Residuals of the veterans cerebral vascular accidents, 
with mild left lower extremity weakness, are not productive 
of moderate, moderately severe, or severe incomplete 
paralysis, or of complete paralysis.  

5.  Residuals of the veterans cerebral vascular accidents, 
with mild left upper extremity weakness, are not productive 
of moderate or severe incomplete paralysis, or of complete 
paralysis.  


CONCLUSION OF LAW

1.  The schedular criteria for an increased rating for COPD 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.96, 4.97, 
Diagnostic Codes 6603 and 6604 (1997 and 1998).  

2.  The schedular criteria for an increased rating for 
temporomandibular joint syndrome are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 
4.10, 4.150 Diagnostic Code 9905 (1998).  

3.  The schedular criteria for an increased (compensable) 
rating for post operative right pneumothorax are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
4.1, 4.3, 4.7, 4.10, 4.96, 4.97, Diagnostic Codes 6818 (1996) 
and 6843 (1998).  

4.  The schedular criteria for an increased rating for a 
mitral valve prolapse are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.104, 
Diagnostic Code 7000 (1997 and 1998).  

5. The schedular criteria for an increased (compensable) 
rating aortic thromboendarterectomy with aortofemoral bypass 
grafting are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic 
Code 7114 (1997 and 1998).  

6.  The schedular criteria for an increased rating for 
residuals of cerebral vascular accidents, with mild left 
lower extremity weakness, are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 
4.124a, Diagnostic Code 8520 (1998).  

7.  The schedular criteria for an increased rating for 
residuals of cerebral vascular accidents, with mild left 
upper extremity weakness, are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 
4.124a, Diagnostic Code 8513 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veterans available service medical records 
reflects that, while in service, the veteran was treated for 
a variety of diseases.  The veterans medical history 
includes a diagnosis for migratory polyarthraglias of unknown 
etiology, which were treated with Motrin.  In 1979, he had a 
spontaneous right pneumothorax treated with a right 
thoracotomy.  Subsequent lab tests revealed Alpha 1 
Antitrypsin deficiency.  During this period, the veteran also 
underwent temporomandibular joint surgery in 1981.  In July 
1982, the veteran experienced the gradual onset of left side 
weakness over a two day period.  A CT (computed tomography) 
of the veterans head revealed two lesions, one in the right 
parietal cortical area, and one in the right posterior 
internal capsule.  He was placed on aspirin and Persantine, 
and did well until November 1983, when he had an episode of 
left sided numbness, which resolved itself over the next 
couple of days.  He was told he had right parietal 
syndrome.  He again did well until December 1983, when he 
had an episode of an acute loss of vision of the right eye 
accompanied with a headache.  A CT scan showed an area of 
decreased density in the right occipital area.  There was 
another small lesion in the high right parietal area.  An 
echocardiogram revealed a mitral valve prolapse.

In December 1984, a Central Physical Evaluation Board 
determined the veteran was unfit for duty because of physical 
disability.  In January 1985, an addendum to a medical report 
from Bethesda Naval Hospital, dated in October 1984, noted 
the presence of an anticoagulant factor in the veterans 
blood identified as lupus anticoagulation factor.  In July 
1985 the veteran was separated from active service, his 
discharge characterized as temporary disability retirement. 

In August 1985, the veteran filed a claim of entitlement to 
service connection for 
migratory polyarthalgias, spontaneous [right] pneumothorax, 
recurrent cerebral emboli [and] stroke, lupus variant, 
[right] partial stroke x 2, and mitral valve prolapse.  

In September 1985, the veteran was medically examined for VA 
purposes.  The examiner noted the veterans medical history, 
and his present complaints of partial numbness in the left 
hand, weakness in the left arm, frequent hamstring type 
aches, left hip ache, occasional joint versus muscle ache 
with a decreased range of motion, and a decrease in both 
memory and the ability to think quickly.  The examiners 
diagnosis was remote CVA [cerebrovascular accident] secondary 
to embolus, by history; mitral valve prolapse, based on 
[service medical records (SMRs)]; alpha I antitrypsin 
deficiency, by history and SMRs; migratory joint pains, by 
history; and lupus variant, by SMRs.  An associated 
radiographic report impression of the veterans chest noted 
no acute intrathoracic disease, although there was 
hyperinflation of both lung fields, suggestive of chronic 
obstructive pulmonary disease.  In addition, an associated 
neurological consultation report noted a clinical impression 
of a history of embolic stroke.  

In February 1986, the RO received copies of the veterans 
military Medical Board, Physical Evaluation Board, and 
pertinent service treatment records.  That same month, the 
veteran submitted a statement notifying the RO that he had 
been treated at the Charleston Naval Hospital, from February 
7th to February 10th, 1986, and diagnosed with chronic 
obstructive pulmonary disease.  The veteran reported that 
this disease was related to his alpha I antitrypsin 
deficiency, and that he therefore wished to file an 
additional claim for service connection for COPD.  

In April 1986, the RO received a hospital discharge summary, 
dated in February 1986, from the Charleston Naval Hospital, 
which noted a discharge diagnosis of COPD with exacerbation 
pruritus.  In June 1986, the RO received a copy of a letter 
of correspondence from the veteran to his congressional 
representative which noted that the veterans outpatient 
service medical history had possibly been lost in transit on 
a MEDIVAC from Jacksonville, FL, to Bethesda, MD.  

In a June 1986 rating decision, the RO service connected the 
veteran for right parietal syndrome with cerebral emboli, 
mitral valve prolapse, and chronic migratory polyarthralgias 
with lupus factor, all evaluated as 10 percent disabling 
effective from July 1985.  In addition, the RO service 
connected the veterans COPD, temporomandibular joint pain, 
and status postoperative right pneumothorax, all evaluated as 
noncompensable effective from July 1985. 

In February 1987, the RO notified the Navy Finance Center 
that the veteran had waived his VA compensation benefits in 
favor of payments from the Navy, effective that month.  In 
October 1987, the RO received a copy of a Navy Central 
Physical Evaluation Board report, dated in August 1997, which 
noted the veterans diagnoses of multiple recurrent ischemic 
events most likely secondary to the presence of a circulation 
lupus anticoagulant factor (DNEPTE); mitral valve prolapse 
(DNEPTE); alpha I anti-trypsin deficiency (DNEPTE); mild 
obstructive lung disease secondary to alpha I anti-trypsin 
deficiency (DNEPTE); history of right spontaneous 
pneumothorax; history of temporomandibular joint syndrome; 
and chronic migratory plyarthralgias, etiology uncertain.  
(The acronym DNEPTE denotes that the disability Did Not 
Exist Prior To Enlistment.)  The evaluation board report 
further noted that the veteran would never be fit for active 
duty because of the presence of the lupus anticoagulant 
factor, and therefore should be placed on permanent 
retirement.  

In a January 1988 rating action, the RO determined that no 
change was warranted in the veterans disability ratings.  

Subsequently, in August 1993, the RO received a written 
request from the veteran that his disability ratings be 
reconsidered; he also requested that his Navy retirement pay 
be waived in favor of VA benefits.  

In September 1993, the RO received a Roper Hospital discharge 
summary, dated in June 1993.  The final diagnoses noted at 
discharge included acute aortic occlusion; acute renal 
failure; ischemia of both lower extremities; hypercoagulable 
state, secondary to lupus anticoagulant; enterococcal urinary 
tract infection; left lower lobe pneumonia with Klebsiella; 
and left pleural effusion.  

In a November 1993 rating action, the RO continued the 
veterans ratings for COPD, temporomandibular joint pain, 
status postoperative right pneumothorax, mitral valve 
prolapse, chronic migratory polyarthralgias with lupus 
factor, and right parietal syndrome with cerebral emboli.  
The veteran was also awarded service connection for aortic 
thromboendarterectomy with aortobifemoral bypass grafting and 
acute renal, which the RO determined was secondary to the 
lupus anticoagulant factor.  Paragraph 30 benefits were thus 
awarded for the veterans hospitalization associated with 
that disability, with a temporary total rating awarded from 
the date of admission to Roper Hospital, in May 1993, through 
July 1993, followed by a noncompensable rating effective in 
August 1993.  Further disability rating action was noted as 
pending an at once VA examination.  

In July 1994, the RO received Roper Hospital outpatient 
treatment reports, discharge summaries, lab reports, and a 
letter from David Ellison, M.D., dated from May 1993 to May 
1994.  While many of these records were duplicates, the 
letter from Dr. Ellison noted that the veteran suffered from 
a lupus anticoagulant and a possibly co-existent protein S 
deficiency, and would need to be maintained on life-long 
Coumadin.  

That same month, July 1994, the veteran was medically 
examined for VA purposes.  On examination, the his blood 
pressure was reported as 125 (systolic) over 60 (diastolic), 
with a pulse of 58.  The veteran exhibited a regular heart 
rate and rhythm, without murmurs, rubs, or gallops.  
Extremities were noted to have 5/5 strength, with no 
clubbing, cyanosis or edema.  The veterans pulse was 2/4 
with no bruits heard, and cranial nerves II-XII were found 
grossly intact with no focal deficits.  The examiners 
assessment noted hypercoagulable state secondary to the 
veterans lupus anticoagulant and protein S deficiency, with 
no hospitalization for over a year; renal insufficiency with 
BUN and creatinine around 88 and 7.0, with no edema, 
paroxysmal nocturnal dyspnea, or orthopnea; alpha I 
antitrypsin deficiency; and a history of mitral valve 
prolapse with no evidence of rheumatic heart disease, with it 
noted that recurrent cerebrovascular accidents were secondary 
to a hypercoagulable state.  

In a August 1994 rating action, the RO determined that the 
veterans previous disability ratings should be continued.  
In March 1995, the veteran filed an NOD, arguing that all the 
proper examinations had not been conducted during his VA 
examination in July 1994.  That same month, the veteran filed 
a substantive appeal, challenging the rating decision on the 
grounds that the VA examination had lasted for ten minutes 
and been conducted verbally.  

In December 1996, the veteran underwent numerous specialty 
examinations for VA purposes.  As to the temporomandibular 
joint pain, the veteran was given a dental examination, in 
which the examiner noted the veterans complaints of clicking 
noises and intermittent discomfort on a daily basis.  On 
examination, the veteran was noted to have bilateral joint 
noises upon opening and closing, which were noted as normal.  
Good oral hygiene was found, and evidence of satisfactory 
mastication.  The examiner opined that the veterans 
disability resulted in intermittent discomfort on a daily 
basis.  The diagnosis was chronic temporomandibular joint 
problems.

The veteran also underwent a joints examination in 
association with his temporomandibular joint disability.  The 
examiner noted that the veteran had suffered from 
temporomandibular joint syndrome, with the left side being 
less involved than the right, and that the veteran had 
undergone a clipping procedure of the condyle joints for 
locking pain.  The veteran complained of clicking on the 
right side of his jaw, for which he took aspirin to relieve 
the pain.  No difficulties with eating or chewing were noted.  
On physical examination, the veteran evidenced no over- or 
underbite.  He exhibited full excursion of his jaw with 
adequate opening of the mouth.  There was some palpable 
crepitus on the left side of the jaw noted with opening and 
closing.  There was no evidence of crepitation on the right 
side of the jaw.  No pain was evidenced with opening or 
closing of the jaw.  The examiners diagnosis was 
temporomandibular joint syndrome, mildly symptomatic.  

As for parietal syndrome with cerebral emboli, the examiner 
noted the veterans history of recurrent left-side face, arm, 
and leg weakness, with transient blindness.  The veterans 
complaints consisted of what he labeled transient ischemic 
attacks, with weakness in his left arm and leg, as well as 
numbness, lasting no more than a day or so and then fully 
resolving itself.  On examination, motor strength was 5/5 in 
all modalities tested except for the left lower extremity and 
left upper extremity, where it was measured at 4+/5.  Hand 
grip was 5/5, and tone and bulk were essentially symmetric in 
the upper and lower extremities bilaterally.  Sensory 
examination demonstrated no definitive blunting in the upper 
or lower extremities, which were essentially symmetric to 
light touch, pin prick and vibratory.  Coordination was 
demonstrated with heel-to-shin, and finger-to-nose, intact.  
The examiners assessment was status/post right 
cerebrovascular accident/stroke with residual left sided 
weakness and hyperreflexia.  

As to the remaining disabilities, the examiner noted the 
veterans complaints that his arthralgias had worsened since 
his last rating examination.  He also noted the veterans 
report that, the previous year, he had suffered from 
increased shortness of breath and dyspnea on exertion, and 
had experienced several transient ischemic attacks.  During 
the examination, the veteran denied any problems with 
shortness of breath or arthralgias.  

On examination, blood pressure was 150 over 90, and pulse was 
65 and regular.  The veterans neck revealed no 
lymphadenopathy or thyromegaly, and jugular venous distention 
and carotid upstrokes were normal.  The veterans heart was 
reported as normal S1 and S2 without murmurs, gallops or 
clicks.  Extremities were noted to be without clubbing, 
cyanosis, or edema, with pulses intact bilaterally.  The 
examiners impression noted that the veterans mitral valve 
prolapse was asymptomatic, with the veteran denying any 
cardiac problems.  The chronic migratory arthralgias with 
lupus were found to be related to the veterans vascular 
disease, and he denied any current problems associated with 
them.  The sporadic thromboendarterectomy with bypass was 
noted by the examiner to have been managed successfully back 
in 1993, and no current problems associated with the 
procedure were reported by the veteran.  The veterans right 
pneumothorax was noted to have been managed after the 
thoracotomy and not a problem since that time.  Finally, the 
veterans COPD was reported to be secondary to the alpha I 
antitrypsin deficiency, and expected to be a chronic 
progressive problem.  An associated pulmonary function test, 
noted the veteran had a productive cough, and frequent 
wheeze.  Test results revealed:


			% Pred (Pre-Bronch)	% Pred (Post-Bronch)
FVC				79				73
FEV-1				74				79
FEV-1/FVC 			78 (actual)			89 (actual)
FEF 25%			60				74
FEF 50%			64				78
FEF 75%			137				110
FEF MAX			62				72
FEF 25-75%			64				77

In a February 1997 rating decision, the RO increased the 
veterans disability rating for COPD and temporomandibular 
joint syndrome to 10 percent, effective from August 1993; and 
continued the disability ratings for postoperative right 
pneumothorax, and postoperative aortic thromboendarterectomy 
with aortofemoral bypass grafting as noncompensable, and 
mitral valve prolapse as 10 percent disabling.  The RO also 
granted a disability rating of 20 percent for residuals of 
cerebral vascular accidents, with mild left upper extremity 
weakness (previously evaluated as right parietal syndrome), 
and a disability rating of 10 percent for residuals of 
cerebral vascular accidents, with mild left lower extremity 
weakness (previously evaluated as right parietal syndrome), 
both effective from August 1993.  

The result of these increased ratings was that the veterans 
overall combined service-connected disability rating was 
increased from 30 percent to 50 percent.  See 38 C.F.R. 
§ 4.25 (1998).

II.  Analysis

The veteran has submitted well-grounded claims for increased 
ratings within the meaning of 38 U.S.C.A. § 5107(a).  See 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet.App. 49, 55 (1990).  That is, the Board 
finds that he has submitted claims which are plausible.  This 
finding is based in part on the appellants assertion that 
his service-connected disabilities -- COPD; temporo-
mandibular joint syndrome; status postoperative right 
pneumothorax; mitral valve prolapse; postoperative aortic 
thromboendarterectomy with aortofemoral bypass grafting; and 
residuals of cerebral vascular accidents, with mild left 
upper extremity weakness and mild left lower extremity 
weakness -- are more severe than previously evaluated.  
Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  The Board is 
also satisfied that all relevant evidence necessary for an 
equitable disposition of the veterans appeal has been 
obtained, and that no further assistance is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where 
there is a reasonable doubt as to the degree of disability, 
such doubt shall be resolved in favor of the claimant, and 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. §§ 3.102, 4.3, 4.7 
(1998).

Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (1998); Peyton v. 
Derwinski, 1 Vet.App. 282 (1991).  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994); 38 C.F.R. §§ 4.1, 4.2 (1998).

A grant of a higher rating which is less that the maximum 
rating available does not abrogate the pending appeal in an 
increased rating case.  AB v. Brown, 6 Vet.App. 35 (1993); 
and Shipwash v. Brown, 8 Vet.App. 218, 224 (1995).  When the 
regulations concerning entitlement to a higher rating are 
changed during the course of an appeal, the veteran is 
entitled to resolution of his claim under the criteria that 
are to his advantage.  Karnas v. Derwinski, 1 Vet.App. 308 
(1991).  When an unlisted condition is encountered, it will 
be permissible to rate under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology, are closely 
analogous.  38 C.F.R. § 4.20 (1998).  

COPD

The most recent rating decision in the claims file reflects 
that the RO has increased the veterans disability rating to 
10 percent under the provisions of Diagnostic Code (DC) 6604 
of VA's Schedule for Rating Disabilities, 38 C.F.R. § 4.97, 
which pertains to impairment of the respiratory system.  It 
is noted that during the course of this appeal, the criteria 
applicable to respiratory disorders were amended, effective 
October 7, 1996.  See 61 Fed. Reg 46,720-46,731 (September 5, 
1996). 

Under the criteria of DC 6603 (Emphysema, pulmonary) in 
effect prior to the revision, a 10 percent evaluation 
requires mild pulmonary emphysema, with evidence of 
ventilatory impairment on pulmonary function tests and/or 
definite dyspnea on prolonged exertion.  A 30 percent 
evaluation warrants moderate pulmonary emphysema, with 
moderate dyspnea occurring after climbing one flight of steps 
or walking more than one block on level surface, and 
pulmonary function tests consistent with findings of moderate 
emphysema.  A 60 percent rating is warranted for severe 
pulmonary emphysema with exertional dyspnea sufficient to 
prevent climbing one flight of steps or walking one block 
without stopping; ventilatory impairment of severe degree 
confirmed by pulmonary function tests with marked impairment 
of health.  A 100 percent rating is warranted for pronounced 
pulmonary emphysema manifested by intractable and totally 
incapacitating; with dyspnea at rest, or marked dyspnea and 
cyanosis on mild exertion; and severity of emphysema 
confirmed by chest x-rays and pulmonary function tests.

Under the criteria of DC 6603 as revised (Emphysema, 
pulmonary), or DC 6604 (Chronic obstructive pulmonary 
disease), a 100 percent rating is warranted for COPD 
manifested by FEV-1 less than 40 percent of predicted value, 
or; the ratio of Forced Expiratory Volume in one second to 
Forced Vital Capacity (FEV-1/FVC) less than 40 percent, or; 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) less than 40-percent 
predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; requires outpatient oxygen 
therapy.  A 60 percent rating is warranted for COPD 
manifested by FEV-1 of 40- to 55-percent predicted, or; FEV- 
1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent 
predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  A 30 percent 
rating is warranted for COPD manifested by FEV-1 of 56- to 
70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; 
DLCO (SB) 56- to 65-percent predicted.  A 10 percent rating 
is warranted for COPD manifested by FEV-1 of 71- to 80- 
percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; 
DLCO (SB) 66- to 80-percent predicted.  See 38 C.F.R. § 4.97, 
DC 6603 and 6604 (1998).

After a review of the evidence under both the old and current 
criteria, the Board finds that the veterans 10 percent 
disability rating for COPD is appropriate.  During his 
December 1996 VA examination, the veteran voiced complaints 
of shortness of breath and dyspnea occurring the previous 
year, but denied any current problems and indicated that his 
shortness of breath was under control.  He also reported that 
he continued to smoke, although no evidence of emphysema has 
been shown.  In addition, pulmonary function testing in 
December 1996 revealed an FEV-1 score of 79 percent of the 
predicted normal value, with an FEV-1/FVC score of 89 
percent.  There again was no evidence of emphysema, although 
the report notes evidence of a productive cough and frequent 
wheezing.  These findings do not warrant a disability rating 
higher than 10 percent under the old criteria of 6603, or the 
current criteria for DC 6603 and DC 6604.  The veteran has 
not shown an FEV-1 or FEV-1/FEV score of 56-70 percent, nor 
has he evidenced moderate emphysema.  

Temporomandibular joint syndrome

The most recent rating decision in the claims file reflects 
that the RO has increased the veterans disability rating to 
10 percent under the provisions of DC 9905 of VA's Schedule 
for Rating Disabilities, 38 C.F.R. § 4.150, which pertains to 
impairment of dental and oral conditions.  The provisions of 
38 C.F.R. § 4.150 for evaluation of dental and oral 
conditions were amended effective February 17, 1994.  See 59 
Fed. Reg. 2,529-2,530 (January 18, 1994). 

Under the prior rating criteria of DC 9905, any definite 
limitation of motion of the temporomandibular articulation 
interfering with mastication or speech warranted a 10 percent 
evaluation.  Limitation of motion of the temporomandibular 
articulation to 1/2 inch (12.7 millimeters) warranted a 20 
percent rating.  A 40 percent evaluation required that motion 
be limited to 1/4 inch (6.3 millimeters).  38 C.F.R. § 4.150, 
DC 9905, effective prior to February 17, 1994.

Under the current rating criteria for DC 9905, malunion of 
the mandible is evaluated on the basis of the resulting 
degree of impairment of motion and the relative loss of 
masticatory function.  A noncompensable evaluation is 
warranted for slight impairment.  A 10 percent rating 
requires limitation of the range of lateral excursion from 0 
to 4 millimeters, or limitation of the range of inter-incisal 
motion from 31 to 40 millimeters.  A 20 percent rating is 
warranted for limitation of the range of inter-incisal motion 
from 21 to 30 millimeters.  A 30 percent rating is warranted 
for limitation of the range of inter-incisal motion from 11 
to 20 millimeters.  A 40 percent rating is warranted for 
limitation of the range of inter- incisal motion from 0 to 10 
millimeters.  38 C.F.R. § 4.150, DC 9905, effective from 
February 17, 1994.

Several alternative diagnostic codes are also available for 
assessing dental and oral conditions.  

Under DC 9903, where nonunion of the mandible causes moderate 
impairment, a 10 percent rating is assigned.  Where there is 
nonunion of the mandible causing severe impairment, a 30 
percent rating is warranted.  NOTE -- Dependent upon degree 
of motion and relative loss of masticatory function.  38 
C.F.R. § 4.149, DC 9903 (1998).

Under DC 9904, where there is malunion of the mandible which 
results in slight displacement, a noncompensable rating is 
warranted.  Where there is moderate displacement, a 10 
percent rating is assigned.  Malunion of the mandible causing 
severe displacement merits a 20 percent rating.  NOTE -- 
Dependent upon degree of motion and relative loss of 
masticatory function.  38 C.F.R. § 4.149, DC 9904 (1998).

During his most recent joints examination, the veteran 
complained of clicking on the right side of his jaw, and no 
difficulties with eating or chewing were noted.  On physical 
examination, the veteran evidenced no over- or underbite, and 
there was full excursion of the jaw with adequate opening of 
the mouth, with no pain evidenced on opening or closing.  
There was some palpable crepitus on the left side of the jaw 
noted, with opening and closing.  There was no evidence of 
crepitation on the right side.  The examiners diagnosis was 
temporomandibular joint syndrome mildly symptomatic.  During 
his dental examination, the examiner noted evidence of 
satisfactory mastication.  It was opined that the veterans 
disability resulted in intermittent discomfort on a daily 
basis.  The diagnosis was chronic temporomandibular joint 
problems.

When applying both the old and current regulations to the 
facts at hand, the Board finds that the criteria for a higher 
rating are not met.  Malunion or nonunion of the mandible is 
not shown, thereby eliminating a higher rating under DCs 9903 
and 9904.  Likewise, there were no reported findings that the 
lateral excursion and inter-incisal range of the mandible 
were not within normal limits.  In addition, while the 
veteran suffers from some level of discomfort, the evidence 
of record does indicate any degree of impairment of motion 
and/or loss of masticatory function.  Inasmuch as the present 
symptoms do not approximate those necessary for a higher 
rating, it is concluded that the veteran has been 
appropriately rated for temporomandibular joint syndrome.

Status postoperative right pneumothorax

The most recent rating decision reflects that this disability 
has been evaluated under the provisions of DC 6843 of VA's 
Schedule for Rating Disabilities, 38 C.F.R. § 4.97, which 
pertains to impairment of the respiratory system.  The 
previous rating criteria applied were from DC 6899-6818, 
rating by analogy with residuals of a pleural cavity injury.

By regulatory amendment effective October 7, 1996, 
substantive changes were made to the schedular criteria for 
evaluating diseases of the respiratory system, as set forth 
in 38 C.F.R. § 4.97.  See 61 Fed. Reg. 46,720-46,731 (1996).  
The new criteria deleted Diagnostic Code 6818, which 
contained the criteria for evaluating pleural cavity injury.  
The term pleural cavity injury was reclassified as 
traumatic chest wall defect, pneumothorax, hernia, etc. 
and assigned Diagnostic Code number 6843.  Pleural cavity 
injuries and other disorders under Diagnostic Codes 6840 
through 6845 are now evaluated under a general rating formula 
for restrictive lung disease.

The Board notes that under § 4.96 (Special provisions 
regarding evaluations of respiratory conditions), ratings 
under diagnostic codes 6600 through 6817, and 6822 through 
6847 will not be combined with each other.  Where there is 
lung or pleural involvement, ratings under diagnostic codes 
6819 and 6820 will not be combined with each other or with 
diagnostic codes 6600 through 6817 or 6822 through 6847.  A 
single rating will be assigned under the diagnostic code 
which reflects the predominant disability, with elevation to 
the next higher evaluation where the severity of the overall 
disability warrants such elevation.  See 38 C.F.R. § 4.96 
(1998).  

A review of the evidence reflects that, during the most 
recent VA examination in December 1996, the veterans right 
pneumothorax was reported to have been managed after the 
thoracotomy in 1979, and not problematic since then.  Since 
the disability is currently shown to be asymptomatic, the 
Board finds a compensable rating is not in order at this 
time, under either the old or the new rating criteria.  In 
the present instance, we would also note that the veterans 
service-connected respiratory disabilities, COPD under DC 
6604, and postoperative right pneumothorax, under DC 6843, 
are both rated under essentially the same rating criteria.  
As indicated above, under section 4.96, ratings involving 
these two diagnostic codes may not be combined with each 
other.  In any event, the Board has considered the veterans 
overall respiratory disability at this time, and finds the 
veteran is being properly compensated, in light of the fact 
that his right pneumothorax is currently shown to by 
asymptomatic.  

Mitral valve prolapse & aortic thromboendarterectomy
with aortofemoral bypass grafting (secondary to lupus factor)

The veterans service-connected mitral valve prolapse was 
evaluated by analogous application to DC 7000 (Rheumatic 
heart disease).  His aortic thromboendarterec-tomy with 
aortofemoral bypass grafting was evaluated by analogous 
application to DC 7114 (Arteriosclerosis obliterans).  
Subsequent to the last rating decision in February 1997, 
certain portions of 38 C.F.R. Part 4 pertaining to the rating 
criteria for disabilities involving the cardiovascular system 
were changed.  Specifically, on December 11, 1997, VA 
published a final rule, effective January 12, 1998, to amend 
the section of the Rating Schedule dealing with 
cardiovascular disabilities.  See 62 Fed. Reg. 65,207. 

The Court of Veterans Appeals has held that, when the Board 
identifies, in the course of its appellate review, a matter 
that has not been addressed, in the first instance, by the 
RO, the Board must consider whether the appellant has had 
adequate notice of the need to submit evidence or argument on 
that matter, and an opportunity to submit such evidence and 
argument.  If not, it must be considered whether the veteran 
would be prejudiced by the Boards going forward to a final 
decision on that issue.  Bernard v. Brown, 4 Vet.App. 384, 
393 (1993).  

We find, in view of the evidentiary record, which currently 
demonstrates the veterans cardiac associated disabilities to 
be asymptomatic, that the veteran would not be unfairly 
prejudiced by the Board going forward on a final decision. 

The Board notes that the current rating criteria are codified 
at 38 C.F.R. § 4.104, DC 7000 (1998); the previous criteria 
were codified at 38 C.F.R. § 4.104, DC 7000 (1997).  The 
revision incorporates objective measurements of the level of 
physical activity, expressed numerically in metabolic 
equivalents (METs) at which cardiac symptoms develop.  METs 
are measured by means of a treadmill test.  However, it is 
recognized that a treadmill test may not be feasible in some 
instances owing to a medical contraindication, such as 
unstable angina with pain at rest, advanced atrioventricular 
block, or uncontrolled hypertension.  If a treadmill test is 
thought to be inadvisable due to factors including the 
foregoing, the examiners estimation of the level of 
activity, expressed in METs and supported by examples of 
specific activities, such as slow stair climbing or shoveling 
snow that results in dyspnea, fatigue, angina, dizziness, or 
syncope, is acceptable.  See 62 Fed. Reg. at 65,211; see also 
38 C.F.R. § 4.104, Note 2 (1998).

A 10 percent rating is currently in effect for the veterans 
service-connected residuals of mitral valve prolapse under 38 
C.F.R. § 4.104, DC 7000.  In accordance with the revised 
criteria for DC 7000, a 10 percent rating is warranted where 
a workload of greater than 7 METs but not greater than 10 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; continuous medication required.  A 30 percent 
rating is warranted where there is a workload of greater than 
5 METs but not greater than 7 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; evidence of 
cardiac hypertrophy or dilatation on electro-cardiogram, 
echocardiogram, or X-ray.  A 60 percent rating is warranted 
where there has been more than one episode of congestive 
heart failure in the past year; where a workload of greater 
than 3 METs but not greater than 5 METs results in dyspnea, 
fatigue, angina, dizziness or syncope; or where there is left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  A 100 percent rating is warranted for chronic 
congestive heart failure; where a workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or where there is left ventricular dysfunction with an 
ejection fraction of less than 30 percent.

Under the previous criteria, a 10 percent rating is warranted 
when, following active rheumatic heart disease, there is an 
identifiable valvular lesion, slight, if any dyspnea, and the 
heart is not enlarged.  A 30 percent evaluation is warranted 
from the termination of an established service episode of 
rheumatic of rheumatic fever, or its subsequent recurrence, 
with cardiac manifestations, during the episode or 
recurrence, for 3 years, or diastolic murmur with 
characteristic EKG manifestations or definitely enlarged 
heart.  A 60 percent rating may be assigned when the heart is 
definitely enlarged, with severe dyspnea on exertion, 
elevation of the systolic blood pressure, or such arrhythmias 
as paroxysmal auricular fibrillation or flutter or paroxysmal 
tachycardia, with more than light manual labor precluded.  A 
100 percent evaluation for inactive rheumatic heart disease 
requires clinical and roentgenogram confirmation of definite 
enlargement of the heart, dyspnea on slight exertion, rales, 
pretibial pitting at the end of the day, or other definite 
signs of beginning congestive failure; and preclusion of more 
than sedentary labor.  38 C.F.R. § 4.104, DC 7000 (1997).

In this particular instance, during the most recent VA 
examination in December 1996, the veterans heart was 
reported to manifest normal S1 and S2, without murmurs, 
gallops, or clicks.  Extremities were noted to be without 
clubbing, cyanosis, or edema, with pulses intact bilaterally.  
The examiners impression revealed that the veterans mitral 
valve prolapse was asymptomatic, with the veteran denying any 
cardiac problems.  In view of these findings, the Board finds 
that an increased rating for mitral valve prolapse is not 
warranted at this time.  

As to DC 7114 (Arteriosclerosis obliterans), the current 
provision in effect holds that claudication on walking more 
than 100 yards, and; diminished peripheral pulses or 
ankle/brachial index of 0.9 or less warrants a 20 percent 
disability rating.  If claudication on walking between 25 and 
100 yards on a level grade at 2 miles per hour, and; trophic 
changes (thin skin, absence of hair, dystrophic nails) or 
ankle/brachial index of 0.7 or less, a 40 percent rating is 
warranted.  For a 60 percent disability rating, there must be 
shown claudication on walking less than 25 yards on a level 
grade at 2 miles per hour, and; either persistent coldness of 
the extremity or ankle/brachial index of 0.5 or less.  For a 
100 percent rating, there must be shown ischemic limb pain at 
rest, and; either deep ischemic ulcers or ankle/brachial 
index of 0.4 or less.  NOTE (1): The ankle/brachial index is 
the ration of the systolic blood pressure at the ankle 
(determined by Doppler study) divided by the simultaneous 
brachial artery systolic blood pressure.  The normal index is 
1.0 or greater.  NOTE (2): Evaluate residuals of aortic and 
large arterial bypass surgery or arterial graft as 
arteriosclerosis obliterans.  NOTE (3): These evaluations are 
for involvement of a single extremity.  If more than one 
extremity is affected, evaluate each extremity separately and 
combine (under § 4.25) using the bilateral factor (§ 4.26), 
if applicable.  

The provisions of DC 7114 in effect prior to December 11, 
1997, provided that arteriosclerosis obliterans was rated 
under DC 7116, for intermittent claudication.  If the 
intermittent claudication is manifested in severe form with 
marked circulatory changes such as to produce total 
incapacity or to require house or bed confinement, a 100 
percent evaluation is assigned.  A 60 percent evaluation is 
assigned when there is persistent coldness of extremity with 
claudication on minimal walking.  For well-established cases, 
with intermittent claudication or recurrent episodes of 
superficial phlebitis, a 40 percent evaluation is assigned.  
When there is minimal circulatory impairment, with 
paresthesias, temperature changes, or occasional 
claudication, a 20 percent evaluation is assigned.  38 C.F.R. 
§ 4.104, Diagnostic Code 7116 (1997).  Note: The 100 percent 
rating will not be applied under a diagnosis of intermittent 
claudication.  Note: The schedular evaluations in excess of 
20 percent under Diagnostic Codes 7114, 7115, 7116, and 7117 
are for application to unilateral involvement.  With 
bilateral involvement, separately meeting the requirements 
for evaluation in excess of 20 percent, 10 percent will be 
added to the evaluation for the more severely affected 
extremity only, except where the disease has resulted in an 
amputation.  The resultant amputation rating will be combined 
with the schedular rating for the other extremity, including 
the bilateral factor, if applicable.  The 20 percent 
evaluations are for application to unilateral or bilateral 
involvement of both upper and lower extremities.

During the most recent VA examination in December 1996, the 
examiner indicated that the veterans aortic 
thromboendarterectomy with aortofemoral bypass grafting was 
managed successfully back in 1993, and was not giving the 
veteran any current problems.  In view of this medical 
evidence, we find that the record does not demonstrate any 
current residuals from the aortic thromboendarterectomy with 
aortofemoral bypass grafting, and no compensable disability 
rating is warranted at this time.

Residuals of cerebral vascular accidents, with mild left
upper & mild left lower extremity weakness

The most recent rating decision reflects that these 
disabilities have been evaluated under the provisions of DC 
8513 and DC 8520, respectively, of the Rating Schedule, 
38 C.F.R. § 4.124a, which pertains to neurological conditions 
and convulsive disorders.  

The veterans mild left upper extremity weakness was 
evaluated under DC 8513 (All radicular groups).  Under this 
code a 20 (major)/20 (minor) percent evaluation is warranted 
for mild incomplete paralysis of all radicular nerves of the 
major upper extremity.  A 40 (major)/30 (minor) percent 
rating requires moderate incomplete paralysis, and where 
there is severe incomplete paralysis, a 70 (major)/60 (minor) 
percent evaluation will be awarded.  If there is complete 
paralysis, a 90 (major)/80 (minor) percent evaluation will be 
assigned.  38 C.F.R. § 4.124a, DC 8513 (1998).

The veterans mild left lower extremity weakness was 
evaluated under DC 8520 (Sciatic nerve).  Under this code, a 
10 percent evaluation may be assigned for incomplete 
paralysis with mild symptomatology.  Incomplete paralysis 
with moderate and moderately severe symptomatology warrants a 
20 percent and a 40 percent evaluation, respectively.  
Incomplete paralysis with severe symptomatology with marked 
muscular atrophy may warrant a 60 percent evaluation.  
Finally, an 80 percent evaluation may be assigned for 
complete paralysis, where the evidence shows that the foot 
dangles and drops, with no active movement possible of 
muscles below the knee, flexion of knee weakened or (very 
rarely) lost.  38 C.F.R. § 4.124a, DC 8520.  

A note in the Rating Schedule pertaining to Diseases of the 
Peripheral Nerves provides that the term incomplete 
paralysis indicates a degree of lost or impaired function 
which is substantially less than that which results from 
complete paralysis of these nerve groups, whether the loss is 
due to the varied level of the nerve lesion or to partial 
nerve regeneration.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a, DCs 8510 through 8540 (1998).  
It is noted that the veteran is right-handed; thus, his right 
arm is his major upper extremity.

A review of the evidence reflects that, on VA examination in 
December 1996, the veteran complained of a history of 
recurrent left-side face, arm, and leg weakness, with 
transient blindness.  He also complained of intermittent 
weakness in his left arm and leg, in addition to numbness, 
lasting no more than a day or so and then fully resolving 
itself.  Motor strength was measured at 5/5 in all modalities 
tested except for the left lower extremity and left upper 
extremity where it was measured at 4+/5.  Hand grip was 5/5, 
and sensory examination demonstrated no definitive blunting 
in the upper or lower extremities.  Coordination was noted as 
intact and the examiners assessment was status post right 
cerebrovascular accident/stroke with residual left-sided 
weakness and hyperreflexia.  

After a review of the evidence, the Board finds that the 
veterans condition does not manifest moderate or severe 
incomplete paralysis, or complete paralysis, such that a 
higher evaluation is warranted under DC 8513.  The Board also 
concludes that the evidence does not demonstrate that the 
veterans condition manifests moderate, moderately severe, or 
severe incomplete paralysis, or complete paralysis, such that 
a higher evaluation is warranted under DC 8520.  In addition, 
the Board has also considered DCs 8521 through 8530 in its 
analysis, and reaches the same conclusion.

The veteran complains of intermittent weakness in his upper 
and lower left extremity lasting no more than a day, with 
strength and coordination found on examination to be 
essentially normal.  Therefore, entitlement to an increased 
disability evaluation for residuals of cerebral vascular 
accidents, with mild left upper extremity weakness & mild 
left lower extremity weakness, is not warranted.


ORDER

1.  Entitlement to an increased rating for chronic 
obstructive pulmonary disease is  denied.  

2.  Entitlement to an increased rating for temporomandibular 
joint syndrome is denied.  

3.  Entitlement to an increased (compensable) rating for 
status postoperative right pneumothorax is denied 

4.  Entitlement to an increased rating for mitral valve 
prolapse is denied.

5.  Entitlement to an increased (compensable) rating for 
status postoperative aortic thromboendarterectomy with 
aortofemoral bypass grafting, is denied.

6.  Entitlement to an increased rating for residuals of 
cerebral vascular accidents, with mild left upper extremity 
weakness (previously evaluated as right parietal syndrome 
with cerebral emboli), is denied.

7.  Entitlement to an increased rating for residuals of 
cerebral vascular accidents, with mild left lower extremity 
weakness (previously evaluated as right parietal syndrome 
with cerebral emboli), is denied.


REMAND

As noted above, the veteran has submitted a well-grounded 
claim for increased rating based upon his service-connected 
chronic migratory polyarthralgias with lupus factor, within 
the meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 
Vet.App. 49, 55 (1990).  That is, the Board finds that he has 
submitted a claim which is plausible.  This finding is based 
in part on the appellants assertion that his condition is 
worse than previously evaluated.  

As indicated previously in the Factual Basis of this 
decision, in a June 1986 rating action, the veterans chronic 
migratory polyarthralgias with lupus factor was rated under 
DC 5299, and the veteran assigned a 10 percent disability 
rating effective from July 1985.  In an August 1994 rating 
action, the RO denied the veterans increased rating claim 
for chronic migratory polyarthralgias with lupus factor.  In 
a subsequent March 1995 SOC, the disability was shown to have 
been rated based on analogy to DC 5003 (Arthritis, 
degenerative).  Thereafter, in a February 1997 rating action, 
the RO again denied the veterans increased rating claim for 
chronic migratory polyarthralgias with lupus factor, citing 
DC 5009 (Arthritis, other types), but again analyzing the 
veterans claim using schedular criteria for degenerative 
arthritis.  

Arthritis classified under DC 5009 is rated as for rheumatoid 
arthritis under DC 5002.  Rheumatoid arthritis is rated 
either as an active process or as chronic residuals.  For 
chronic residuals of rheumatoid arthritis, residuals such as 
limitation of motion or ankylosis, favorable or unfavorable, 
are rated under the appropriate diagnostic codes for the 
specific joints involved.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5002 (1998).

After review of the March 1995 SOC, and the subsequent 
February 1997 rating decision and Supplemental SOC, the Board 
is unsure as to whether the veteran is being rated for 
degenerative arthritis under DC 5003, or for rheumatoid 
arthritis under DC 5009-5002.  Furthermore, based on the 
evidence of record, the veterans condition, chronic 
migratory polyarthralgias with lupus factor, does not appear 
so much analogous to degenerative arthritis, which requires 
X-ray evidence of the disease, as it does to some other type 
of arthritis under DC 5009, and rated analogously to 
rheumatoid arthritis.  In any event, the Board believes a 
clarification by the RO as to which of the diagnostic codes, 
either 5003 or 5009-5002, it is applying in determining the 
veterans disability rating.  If the RO intended to rate the 
veteran under DC 5009-5002, which was cited in the February 
1997 rating decision, the veteran needs to be made aware of 
the appropriate schedular criteria pertaining to that 
diagnostic code.  If the RO intended to rate the veteran 
under the schedular criteria pertaining to degenerative 
arthritis, the veteran should be supplied with the 
appropriate diagnostic code that reflects that specific 
disability.  

The Board notes that, without the proper regulations and 
schedule provisions as a guide, the veteran is prejudiced 
because he is hindered in fashioning an effective or 
appropriate argument for his claims appeal.  Under 38 C.F.R. 
§ 19.29(b), the SOC must contain [a] summary of the 
applicable laws and regulations, with appropriate citations, 
and a discussion of how such laws and regulations affect the 
determination . . . .

While the Board regrets the delay involved in remanding this 
case, it is felt that proceeding with a decision on the 
merits at this time would not afford the veteran the full due 
process of law to which he is entitled.  Accordingly, the 
case is REMANDED for the following action:

The RO should issue a new Supplemental 
Statement of the Case pertaining to the 
February 1997 rating decision, with the 
laws, regulations, and rating schedule 
provisions applicable to the veterans 
chronic migratory polyarthralgias with 
lupus disability.  Thereafter, the 
veteran and his representative should be 
given an opportunity to respond with any 
additional arguments they wish to make.  
The case should then be returned to the 
Board for further appellate 
consideration, if otherwise in order.


By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process to the veteran.  No action 
is required by the veteran until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  
Appellate rights do not attach to those issues addressed in 
the remand portion of the Boards decision, because a remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).
- 2 -
